Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on March 28, 2022 has been received and entered.
Currently, Claims 13-14, 20, and 22-26 are pending.  Claims 13-14, 20, and 22-26 are examined on the merits. 
Applicant's request for entry into AFCP 2.0 is acknowledged.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 27 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11181538 B2. This is a statutory double patenting rejection.

U.S. Patent No. 11181538 B2 teaches the following:
1. A method for diagnosing and treating oxidative stress (OS) in a dog comprising the steps of detecting in a saliva sample of a dog the level of at least an OS isoprostane biomarker; and diagnosing OS in the dog based on an increased quantitative level of the OS isoprostane biomarker, detecting an elevated level of the OS isoprostane biomarker, and treating that elevated diagnosed level of the OS isoprostane biomarker with nutritional supplements to lower the elevated level, wherein a level of the OS isoprostane biomarker above 1.75 ng/mL in saliva is indicative of that elevated OS in the dog. 
Claim 27 has the same scope, where the method for diagnosing and treating oxidative stress in a dog.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-14, 20, 22-26, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11181538 B2 in view of Papas et al. (WO 2005/032477 A2). Although the claims at issue are not identical, they are not patentably distinct from each other.
U.S. Patent No. 11181538 B2 teaches the following:
1. A method for diagnosing and treating oxidative stress (OS) in a dog comprising the steps of detecting in a saliva sample of a dog the level of at least an OS isoprostane biomarker; and diagnosing OS in the dog based on an increased quantitative level of the OS isoprostane biomarker, detecting an elevated level of the OS isoprostane biomarker, and treating that elevated diagnosed level of the OS isoprostane biomarker with nutritional supplements to lower the elevated level, wherein a level of the OS isoprostane biomarker above 1.75 ng/mL in saliva is indicative of that elevated OS in the dog. 
    2. A method for diagnosing and treating oxidative stress (OS) in a dog comprising the steps of detecting in a saliva sample of a dog the level of at least one of an isoprostane biomarker and an HODE biomarker, and diagnosing the oxidative stress in the dog based on an increased quantitative level of the isoprostane biomarker, detecting an elevated level of the OS isoprostane biomarker, or the HODE biomarker, and treating that elevated diagnosed level of the isoprostane biomarker with nutritional supplements to lower the elevated level, wherein a level of that isoprostane biomarker above 1.75 ng/mL in saliva is indicative of increased OS stress in the dog. 
    3. The method of claim 2 comprises screening the levels of both the isoprostane and the HODE biomarkers, detecting the presence of the OS based on the quantitative level, and diagnosing the oxidative stress in the dog on the quantitative level of both the isoprostane or the HODE biomarkers. 
    4. The method of claim 3 wherein a level of the isoprostane biomarker above 1.75 ng/mL in saliva is indicative of increased OS stress in the dog. 
    5. A method for diagnosing and treating oxidative stress (OS) in a dog comprising the steps of detecting in a saliva sample of a dog the presence of OS based on the quantitative level of an HODE biomarker, diagnosing the oxidative stress in the dog on an increased quantitative level of the HODE biomarker, detecting an elevated level of the HODE biomarker, and treating that elevated diagnosed level of the HODE biomarker with nutritional supplements to lower the level, wherein a level of the HODE biomarker above 5.0 ng/mL in saliva is indicative of that elevated OS stress in the dog. 
    6. The method of claim 1 wherein the nutritional supplements include turmeric and green tea. 
    7. The method of claim 2 wherein the nutritional supplements include turmeric and green tea. 
    8. The method of claim 5 including treating with nutritional supplements including turmeric and green tea. 
    9. A method for diagnosing and treating oxidative stress (OS) in a dog comprising the steps of detecting in saliva of a dog the presence of an isoprostane OS biomarker based on a quantitative level of the isoprostane biomarker, and diagnosing OS in the dog based on an increased quantitative level of the isoprostane biomarker, detecting an elevated level of the OS isoprostane biomarker, and treating that elevated diagnosed level of the isoprostane biomarker with nutritional supplements to lower that elevated level, wherein a level of the OS isoprostane biomarker above 1.75 ng/mL in saliva is indicative of an elevated OS in the dog. 
    10. The method of claim 9 wherein the treatment is feeding nutritional supplements including turmeric and green tea. 
	However, Applicant’s claims present invention include vitamin D, selenium, alpha-lipoic acid, and co-enzyme Q10.
Papas et al. (WO 2005/032477 A2) teaches antioxidants such as vitamin D, selenium, alpha-lipoic acid, and co-enzyme Q10 can be used in a nutritional supplement (page 7, paragraph 2).
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Susi, 58 CCPA 1074, 1079-80; 440 F.2d 442, 445; 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960).  
	Vitamin D, selenium, alpha-lipoic acid, and co-enzyme Q10 are used in compositions as anti-oxidants, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions that resist oxidation in cells.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See In re Sussman, 1943 C.D. 518; In re Huellmantel 139 USPQ 496; In re Crockett 126 USPQ 186.

Claims 13-14, 20, 22-26, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10989717 B1. Although the claims at issue are not identical, they are not patentably distinct from each other.
U.S. Patent No. 10989717 B1 teaches the following:
1. A method for diagnosing and treating oxidative stress (OS) in a dog comprising the steps of screening a saliva sample of a dog to detect a level of at least an isoprostane OS biomarker; detecting the presence of the isoprostane biomarker based on a quantitative level of the isoprostane OS biomarker, and diagnosing OS in the dog based on an increased quantitative level of the OS isoprostane biomarker, and treating a diagnosed level above 1.75 ng/ml of the isoprostane OS biomarker with nutritional supplements for about six months to lower the level below 1.75 ng/ml. 
    2. The method of claim 1 wherein a level of an OS isoprostane above 1.75 ng/mL in saliva is indicative of increased OS in the dog. 
    3. The method of claim 1 wherein a level of an OS isoprostane between 0.5-1.75 ng/mL in saliva is indicative of a normal level of OS in the dog. 
    4. A method for diagnosing and treating oxidative stress (OS) in a dog comprising the steps of screening a saliva sample of a dog to detect a level of an isoprostane and a HODE derived from peroxidation of linoleic acid, detecting the presence of OS based on the quantitative level, diagnosing the oxidative stress in the dog based on an increased quantitative level of the isoprostane and the HODE OS biomarkers and treating a diagnosed level above 1.75 ng/ml of the isoprostane OS biomarker with nutritional supplements for about six months to lower the level below 1.75 ng/ml. 
    5. The method of claim 4 comprises screening the levels of both the isoprostane and the HODE, detecting the presence of the OS based on the quantitative level, and diagnosing the oxidative stress in the dog based the quantitative level of both the isoprostane or the HODE. 
    6. The method of claim 4 wherein a level of isoprostane above 1.75 ng/mL in saliva is indicative of increased OS stress in the dog. 
    7. The method of claim 4 wherein a level of isoprostane between 0.5-1.75 ng/mL in saliva is indicative of a normal level of OS stress in the dog. 
    8. The method of claim 5 wherein a level of isoprostane above 1.75 ng/mL in saliva is indicative of increased OS stress in the dog. 
    9. The method of claim 5 wherein a level of isoprostane between 0.5-1.75 ng/mL in saliva is indicative of a normal level of OS stress in the dog. 
    10. A method for diagnosing and treating oxidative stress (OS) in a dog comprising the steps of screening a saliva sample of a dog to detect of at least an HODE OS biomarker derived from peroxidation of linoleic acid, detecting the presence of OS based on the quantitative level of the HODE OS biomarker, diagnosing the oxidative stress in the dog based on an increased quantitative level of the HODE OS biomarker, and treating a diagnosed level above 0.31 ng/ml of the HODE OS biomarker with nutritional supplements to lower the level. 
    11. The method of claim 10 wherein a level of the HODE above 0.31 ng/mL in saliva is indicative of increased OS stress in the dog. 
    12. The method of claim 10 wherein a level of the HODE between 0.26-0.75 ng/mL in saliva is indicative of a normal level of OS stress in the dog. 
    13. The method of claim 1 wherein a level of the OS isoprostane above 1.75 ng/mL in saliva is indicative of increased OS in the dog, and wherein a level of an OS isoprostane between 0.5-1.75 ng/mL in saliva is indicative of a normal level of OS in the dog. 
    14. The method of claim 10 wherein a level of the HODE above 0.31 ng/mL in saliva is indicative of increased OS stress in the dog, and wherein a level of HODE between 0.26-0.75 ng/mL in saliva is indicative of a normal level of OS stress in the dog. 
    15. The method of claim 1 wherein the nutritional supplements include turmeric and green tea. 
    16. The method of claim 4 wherein the nutritional supplements include turmeric and green tea. 
    17. The method of claim 10 wherein the nutritional supplements include turmeric and green tea. 
    18. A method for diagnosing and treating oxidative stress (OS) in a dog comprising the steps of screening a saliva sample a dog to detect a level of at least an isoprostane OS biomarker; detecting the presence of the isoprostane OS biomarker based on a quantitative level of the isoprostane OS biomarker, and diagnosing OS in the dog based an increased quantitative level of the isoprostane OS biomarker, and treating an increased level of the isoprostane OS biomarker indicative of OS when diagnosed to be above 1.75 ng/ml indicative of OS with nutritional supplements including turmeric and green tea. 
However, Applicant’s include present invention includes vitamin D, selenium, alpha-lipoic acid, and co-enzyme Q10.
Papas et al. (WO 2005/032477 A2) teaches antioxidants such as vitamin D, selenium, alpha-lipoic acid, and co-enzyme Q10 can be used in a nutritional supplement (page 7, paragraph 2).
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Susi, 58 CCPA 1074, 1079-80; 440 F.2d 442, 445; 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960).  
	Vitamin D, selenium, alpha-lipoic acid, and co-enzyme Q10 are used in compositions as anti-oxidants, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions as anti-oxidants.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See In re Sussman, 1943 C.D. 518; In re Huellmantel 139 USPQ 496; In re Crockett 126 USPQ 186.

Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Catheryne Chen                                              Examiner Art Unit 1655

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655